Daniel v Erie County Med. Ctr. Corp. (2020 NY Slip Op 03357)





Daniel v Erie County Med. Ctr. Corp.


2020 NY Slip Op 03357


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


1164 CA 19-01197

[*1]JOSEPH P. DANIEL, AS ADMINISTRATOR OF THE ESTATE OF SAMARA L. DANIEL, DECEASED, PLAINTIFF-RESPONDENT,
vERIE COUNTY MEDICAL CENTER CORPORATION, VIVEK PRASAD, M.D., MEDICAL SEARCH INTERNATIONAL, INC., DEFENDANTS, AND WONHOON PARK, M.D., DEFENDANT-APPELLANT. 


RICOTTA, MATTREY, CALLOCCHIA, MARKEL & CASSERT, BUFFALO (TOMAS J. CALLOCCHIA OF COUNSEL), FOR DEFENDANT-APPELLANT. 
ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (ROBERT J. MARANTO, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (JOHN P. DANIEU OF COUNSEL), FOR DEFENDANT ERIE COUNTY MEDICAL CENTER CORPORATION.
FELDMAN KIEFFER, LLP, BUFFALO (GORDON TRESCH OF COUNSEL), FOR DEFENDANTS VIVEK PRASAD, M.D. AND MEDICAL SEARCH INTERNATIONAL, INC.
	Now, upon the stipulation of discontinuance signed by the attorneys for the parties on February 25, 2020, and filed in the Erie County Clerk's Office on March 18, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court